NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
VALEANT INTERNATIONAL (BARBADOS) SRL
(ALSO KNOWN AS BIOVAIL LABORATORIES
INTERNATIONAL SRL),
Plaintiff-Appellee,
V.
WATSON PHARM.ACEUTICALS, INC., WATSON
LABORATORIES, INC. ~ FLORIDA, AND WATSON
PHARMA, INC.,
Defendants-Appellants. '
2012-1117
Appeal from the United States District Court for the
Southern District of Florida in case no. 10-CV-20526,
Chief Judge Federioo A. Moreno.
ON MOTION
ORDER
Watson Phar1naceuticals, Inc. et al (Wats0n) move for
an extension of time to respond to the appellees motion to
disqualify or in the alternative to dismiss or stay the
motion to disqualify

VALEANT INTERNATIONAL V. WATSON PHAR 2
Upon consideration thereof,
IT IS ORDERED THATZ
(1) The motion for an extension of time is granted
The response to the motion to disqualify is due no later
than February 22, 2012.
(2) The motion to dismiss or stay the motion to dis-
qualify is denied
FoR THE CoUR'1‘
FEB 0 1 2012
Is/ J an Horbaly
Date J an Horbaly
Clerk
cc: Theresa Marie Gillis, Esq.
JameS F' H“1`St= ES‘1' u s cdun1Ei)'EEA1l=?PEALs mn
ms FEnsnAL c1ncun
FEB 0 1`ZU12
JAN HORBALY
CLERK
s24